Citation Nr: 1016357	
Decision Date: 05/03/10    Archive Date: 05/13/10

DOCKET NO.  06-35 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Richmond, Counsel


INTRODUCTION

The Veteran had active military service from January 1978 to 
January 2000.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Reno, Nevada, which 
denied service connection for right ear hearing loss.  The 
Veteran testified at a July 2006 RO hearing.  In February 
2008, the Veteran testified before the undersigned Veterans 
Law Judge at a Board hearing at the RO.  Transcripts of both 
hearings are of record.

The Board remanded this case for additional development in 
May 2008 and December 2008.  The directives of the December 
2008 remand were not substantially complied with.  However, 
given the full grant of benefits sought, as discussed below, 
an additional remand in this case is unnecessary.  


FINDING OF FACT

The record shows that the Veteran was exposed to acoustic 
trauma in service and had a shift in auditory thresholds in 
the right ear during his service; he has had mild to 
moderately severe right ear hearing loss since July 2002, 
which is two years after discharge from service; he has 
provided competent and credible statements as to his 
suffering from hearing loss since his discharge from service; 
and no other intercurrent cause for the Veteran's right ear 
hearing loss has been identified, as he has had no 
occupational or recreational noise exposure since service, or 
ear disease or head trauma, and his MRI findings of his brain 
and auditory canals were normal.  


CONCLUSION OF LAW

The criteria for service connection for right ear hearing 
loss are met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.102, 3.303, 
3.385 (2009).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran testified that he had significant noise exposure 
by serving for over 20 years in the Air Force with proximity 
to the tarmac and flight line.  He indicated that he was a 
maintenance systems analyst and worked out of the hangars 
adjoining the flight line his entire career with aircraft 
noise every day.  He also did weapon training with M-16's.  
Within six months after retiring from the Air Force, he 
applied to work for the Transportation Security 
Administration but failed the hearing examination; he was 
unable to get a copy of this report, however.  The Veteran 
further testified at a July 2006 RO hearing that he presently 
worked as an insurance agent and store manager and had no 
noise exposure at this job.

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service. 38 C.F.R. § 3.303.

Certain chronic diseases, including organic diseases of the 
nervous system, which includes hearing loss, shall be granted 
service connection although not otherwise established as 
incurred in or aggravated by service if manifested to a 
compensable degree within one year after service in a period 
of war or following peacetime service on or after January 1, 
1947, provided the rebuttable presumption provisions of 
§ 3.307 are also satisfied.  See 38 C.F.R. 
§§ 3.307, 3.309(a).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The record shows the Veteran has a current right ear hearing 
loss disability.

For VA purposes, impaired hearing will not be considered to 
be a disability unless the auditory threshold in any of the 
frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies of 500, 1,000, 2,000, 
3,000, or 4,000 Hz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent. 38 C.F.R. § 3.385.

A July 2002 family practice consult shows a diagnosis of mild 
to moderately severe sensorineural hearing loss in the right 
ear with only 64 percent speech discrimination.  Reports of 
right ear hearing loss were also noted in November 2004.

On the authorized VA audiological evaluation in March 2008, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
70
50
65
65
60

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear.

The record also shows exposure to acoustic trauma in service.  
The Veteran has provided competent and credible testimony as 
to his exposure to acoustic trauma by working for 20 years in 
the Air Force in close proximity to the flight line.  His DD-
Form 214 corroborates his testimony showing that he served in 
the Air Force for 15 years as a Maintenance Data Systems 
Analysis Craftsman and for 5 years as an Information 
Management Craftsman.  He is competent to state that he was 
exposed to loud noises in service.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Moreover, there 
is no reason shown to doubt his credibility.

Additionally, the service treatment records show a shift in 
hearing thresholds from the Veteran's entrance into service 
to his discharge.  
 
During the entrance examination in October 1977, the 
Veteran's pure tone thresholds, in decibels, in the right ear 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
5
5

A June 1994 medical record shows complaints of squeezing ear 
congestion since one week.  The assessment was allergic 
rhinitis.  An April 1998 medical record shows complaints of 
sinus problems and difficulty hearing.  On objective 
evaluation, the Veteran's cerumen was impacted.
 
At the November 1999 discharge examination, the Veteran's 
pure tone thresholds, in decibels, in the right ear were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
5
0
0
0

As the record shows a current right ear hearing loss and 
exposure to acoustic trauma in service with a shift in 
auditory thresholds in the right ear, the determinative issue 
is whether there is a connection between these.

A March 2008 VA examination was provided to assess the 
etiology of the Veteran's right ear hearing loss, which was 
negative.  However, there are a couple of problems with this 
examination.  First, the examiner indicated that the claims 
file was not available for review; so the complaints of 
difficulty hearing in service were not considered.  The 
examiner submitted an addendum to this report noting all of 
the hearing tests that were provided in service.  It is not 
clear if the examiner had access to the entire claims folder 
or just those examination findings.  Second, the examiner 
based the opinion that the right ear hearing loss was not 
related to service on the normal hearing examinations in 
service.  VA laws and regulations, however, do not require 
in-service complaints of or treatment for hearing loss in 
order to establish service connection.  See Ledford v. 
Derwinski, 3 Vet.App. 87, 89 (1992).  

Instead, "where the regulatory threshold requirements for 
hearing disability are not met until several years after 
separation from service, the record must include evidence of 
exposure to disease or injury in service that would adversely 
affect the auditory system and post-service test results 
meeting the criteria of 38 C.F.R. § 3.385....For example, if 
the record shows (a) acoustic trauma due to significant noise 
exposure in service and audiometric test results reflecting 
an upward shift in tested thresholds in service, though still 
not meeting the requirements for 'disability' under 38 C.F.R. 
§ 3.385, and (b) post-service audiometric testing produces 
findings meeting the requirements of 38 C.F.R. § 3.385, 
rating authorities must consider whether there is a medically 
sound basis to attribute the post-service findings to the 
injury in service, or whether they are more properly 
attributable to intercurrent causes."  Hensley v. Brown, 5 
Vet.App. 155, 159 (1993) (quoting from a brief of the VA 
Secretary).

In this case, the Veteran's right ear puretone thresholds at 
500 Hertz went from 5 decibels at entry into service to 20 
decibels at discharge from service.  He had significant 
exposure to acoustic trauma in service, as well as findings 
of trouble hearing in 1994 and 1998, possibly associated with 
allergic rhinitis and/or sinus problems.  After service, a 
July 2002 audiologist found that the mild to moderately 
severe right ear hearing loss findings might be attributed to 
hearing loss but retrocochlear pathology could not be ruled 
out.  

Thus, another medical examination was provided so that all of 
the medical evidence of record could be considered in 
determining the etiology of the Veteran's right ear hearing 
loss.  The remand specifically asked that if the examiner 
found that the Veteran's hearing loss was not related to 
service that the examiner positively state the cause of the 
right ear hearing loss. 

A January 2009 VA examination report shows that no claims 
file was available for review.  It was noted that the Veteran 
had noise exposure in the military from aircraft and heavy 
equipment.  There was no occupational or recreational noise 
exposure reported, family or social history of hearing loss, 
or history of ear disease, head, or ear trauma.  The examiner 
found that audiological testing revealed moderately severe 
sloping to severe sensorineural hearing loss in the right 
ear.  An addendum to this report noted that the claims file 
was reviewed and that it was the examiner's opinion that the 
current diagnosed hearing loss was at least as likely as not 
less than 50/50 probability caused by military noise 
exposure.  The medical opinion was based upon review of 
audiograms contained in the Veteran's claims file dated in 
May 1990, January 1995, November 1984, November 1999, and 
October 1977, which all indicated hearing within normal 
limits.

The RO noted that the examiner did not positively state the 
cause of the Veteran's hearing loss, as directed by the Board 
remand and scheduled another VA medical opinion.

A May 2009 VA medical opinion shows the exact word-for-word 
opinion as the January 2009 addendum; so another opinion was 
provided by a different examiner in December 2009.  

A December 2009 VA examination report again shows the 
Veteran's history of noise exposure in the military and 
multiple normal hearing tests throughout his service.  The 
examiner further noted the first finding of right ear hearing 
loss in 2002 and that there was no history of occupational or 
recreational noise exposure other than his exposure to 
aircraft noise in the military.  There also was no history of 
trauma to the ears or neoplasm of the ear present or 
conditions secondary to ear disease on examination.  The 
examiner noted that they were going to order a magnetic 
resonance imaging (MRI) of the brain and internal auditory 
canals on the Veteran with and without contrast to rule out a 
retrocochlear lesion.  As far as the specific question asked 
whether the Veteran's right ear hearing loss was related to 
his service noise exposure, the examiner noted that he was 
exposed to noise throughout his military career and never 
showed any hearing loss because of it.  However, after 
service in a rather short period of time and rather suddenly, 
he developed a significant hearing loss in the right ear, 
which apparently worsened somewhat with hearing tests since 
service.  There was no particular incident that occurred with 
the right ear, specifically during his service and especially 
not from November 1999 for the last two months until he was 
discharged when the last normal audiogram was done.  
Therefore, there was nothing to account for this significant 
hearing loss in the right ear as far as noise exposure.  The 
cause of the hearing loss in the right ear as far as noise 
exposure was not definitely known.  The examiner indicated 
that the MRI might or might not reveal a further reason for 
this but it did not seem related to his service.

An addendum to this report dated in December 2009 notes that 
the MRI of the brain and internal auditory canals was 
reviewed and was normal and did not show any sign of previous 
stroke or tumor.  The examiner did not think that the 
asymmetric hearing loss was a result of noise exposure during 
the military.  The Veteran had normal hearing tests through 
at least November 1999, which was right before his discharge.  
There was no specific incident resulting in severe noise 
exposure to the right ear and the hearing loss in the right 
ear was moderate to severe.  This was not consistent with 
chronic cumulative noise exposure.  The examiner could not 
give a definitive cause for the hearing loss in the right ear 
other than to say that because of the MRI results, it was not 
because of a tumor or acoustic neuroma.  However, the 
examiner did not believe that it was related to noise 
exposure during service.

While the three medical opinions of record are negative, they 
are not probative opinions.  All of the VA examiners 
essentially found that the current right ear hearing loss was 
not related to service because there was no diagnosis of 
hearing loss in service.  The December 2009 VA examiner also 
noted that the sudden post-service right ear hearing loss in 
2002 was not consistent with chronic cumulative noise 
exposure, but he could not identify a cause of the Veteran's 
right ear hearing loss.  The examiner specifically noted that 
there was no incident associated with the right hearing loss 
after service and that the MRI findings of the brain and 
internal auditory canals were normal.

A diagnosis of in-service hearing loss is not necessary to 
substantiate a service connection claim for hearing loss 
under VA laws and regulations.  See Ledford v. Derwinski, 3 
Vet.App. 87, 89 (1992).  Moreover, in cases where there is 
acoustic trauma in service and audiometric test results 
reflect an upward shift in tested thresholds in service, and 
post-service audiometric testing produces findings meeting 
the requirements of 38 C.F.R. § 3.385, rating authorities 
must consider whether the post-service findings can be 
medically attributed to the acoustic trauma in service, or 
whether there are intercurrent causes.  See Hensley v. Brown, 
5 Vet.App. 155, 159 (1993).  The Veteran was exposed to 
acoustic trauma in service and had a shift in auditory 
thresholds in the right ear during his service.  He has had 
mild to moderately severe right ear hearing loss since July 
2002, which is two years after discharge from service.  He 
has provided competent and credible statements as to his 
suffering from hearing loss since his discharge from service.  
See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  
Moreover, there is no medical evidence of any other cause for 
the Veteran's hearing loss, as he has had no occupational or 
recreational noise exposure since service, or ear disease or 
head trauma, and his MRI findings of his brain and auditory 
canals were normal.  The evidence in this case is at least 
equally-balanced in terms of whether the Veteran's right ear 
hearing loss is related to his service.  Therefore, all doubt 
is resolved in the Veteran's favor, and service connection 
for right ear hearing loss is warranted.  See 38 C.F.R. 
§ 3.102.

The Veteran's service connection claim for right ear hearing 
loss has been considered with respect to VA's duty to notify 
and assist.  Given the favorable outcome noted above, no 
conceivable prejudice to the Veteran could result from this 
adjudication.  See Bernard v. Brown, 4 Vet. App. 384, 393 
(1993). 





ORDER

Entitlement to service connection for right ear hearing loss 
is granted.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


